Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of Claims
1.	This application claims benefit of 62/101,883 with a filing date 01/09/2015.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
3.	Amendment of claim 17, cancelation of claims 2-4, 6 and 22 in the amendment filed on 3/08/2021 is acknowledged. Claims 1, 5, 7-21 and 23-30 are pending in the application.  
Responses to Amendments/Arguments
4.	Applicant's arguments regarding the rejection of claims 17-21 under the obviousness-type double patenting over Liedtke et al. ‘265 have been fully considered but  they are not persuasive.  
	Applicants state “Without acquiescing to the Examiner’s reasoning, and simply for the sake of advancing prosecution, independent claim 17 is amended to incorporate the elements of non-rejected dependent claim 22, thereby rendering the double patenting rejection moot as well as the objection to dependent claims 23-30. Claim 22 is correspondingly cancelled.
In view of the foregoing, Applicant respectfully submits that the claims as amended are patentable. Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of see page 110.  
However, it is noted that Liedtke et al. ‘265 claims a composition comprising a compound selected from 16-12c, 16-13, 16-14, and 16-16, and used for treating dermatological disorders including fibrotic skin disease, see columns 1-2 and 53-54.  Moreover, Liedtke et al. ‘265 compounds do not inhibit TRPV1, TRPV2 or TRPV3, see claim 3 in column 54. Therefore Liedtke et al. ‘265 still render the instant invention claims 17-21.  The rejection of claims 17-21 under obviousness-type double patenting over Liedtke et al. ‘265 is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
5.	Claims 1, 5 and 7-16 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  
Claim Objections
 Claims 23-30 are objected to as being dependent on rejected claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    


March 16, 2021